       Case 3:19-cv-01883-VC Document 145 Filed 01/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10

11 MARVIN NASH, on behalf of himself and all   CASE NO. 3:19-cv-01883-VC
   others similarly situated,
12
                  Plaintiff,                   [PROPOSED] ORDER RE
13                                             ADMINISTRATIVE MOTION
           vs.                                 PURSUANT TO LOCAL RULE 7-11 FOR
14                                             APPROVAL OF CLASS NOTICE,
   HORIZON FREIGHT SYSTEM, INC., and           APPOINTMENT OF RG2 CLAIMS
15 Does 1 through 50, inclusive,               ADMINISTRATION AS CLAIMS
                                               ADMINISTRATOR, ORDERING
16              Defendants.                    DEFENDANT TO PROVIDE CLASS
                                               INFORMATION TO RG2, AND
17                                             APPROVING 45 DAY NOTICE PERIOD

18                                                 AS MODIFIED

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                          1                           4:19-cv-01833-VC
Case 3:19-cv-01883-VC Document 145 Filed 01/12/21 Page 2 of 2
